DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 2014-226806, See IDS filed 01/24/2020 which includes a translation used for citation) in view of Klomhaus et al. (PN 5804123, See IDS filed 01/24/2020).
With regards to claim 1, Masanori teaches an undercut portion forming mechanism used in a molding machine that includes a stationary die (fixed mold 11) and a movable die (movable mold 12) to form a product having an undercut portion (P1) as seen in Fig. 1.  Masanori teaches that the molded product formed by the mold has a tubular projection (P1) that projects from a molded product body (P).  Masanori teaches that the undercut processing mechanism comprises a core pin (22a) configured to from an inner circumferential surface of the projection (Fig. 2), a sliding piece (21) connected to the core pin and configured to cause the core pin to advance/retract in an axial direction of the projection (Fig. 1-2), a retaining piece (40) slidably engaged with the sliding piece and configured to cause the sliding piece to advance/retract (Fig. 1-2), and a holder (30) fixed to either the fixed mold or movable mold (¶ 0007) accommodating the retaining piece such that the retaining piece can advance/retract (Fig. 1-2).  Masanori teaches that the holder has a sliding piece guide (cooperating groove 33 and projection 24) configured to guide movement of the sliding piece such that the core pin can advance/retract in the axial direction (¶ 0010).  Masanori teaches that the retaining piece (40) is configured to advance/retract in a state where the stationary and movable dies are closed (Fig. 1-2, ¶ 0007).  Masanori does not teach the inclusion of a slide core configured to form the outer circumferential surface of the projection or a movement amount restrictor 
Klomhaus teaches a similar device to that of Masanori in which a tubular part extending from a part body is molded (col 3 ln 1-5) including an undercut portion whose inner circumferential surface is shaped by a removable core pin that can advance and retract (Abstract, Fig. 4-5).  Klomhaus teaches that in addition to the core pin forming the inner circumferential surface a slide core (48) can be used to form a bulge on the outer surface of the tubular projection (Fig. 4-6) in order to form a groove that can later accommodate an O-ring (col 3 ln 12-30).  Klomhaus teaches that the core pin is first retracted from the inner surface followed by the retraction of the slide core when the core pin contacts a movement amount restrictor (shoulder 72) so that the core pin and slide core are engaged with each other via the movement amount restrictor and the core pin and the slide core retract together thereby allowing the undercut portion to be demolded (Fig. 4-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a slide core and movement amount restrictor similar to Klomhaus in the mechanism of Masanori as both relate to molding of plastic bodies that include a tubular projection formed using a sliding core pin presenting a reasonable 
With regards to claim 2, Masanori teaches that the mechanism comprises a movable body (13) on the stationary mold that is movable in the opening/closing direction of the molding machine (Fig. 1-2, ¶ 0020).  Masanori teaches that the movable body is configured to be able to advance/retract in a state where the stationary and movable dies are closed and that the retaining piece (40) has a proximal end portion fixed to the movable body (Fig. 1-2, ¶ 0020).
With regards to claim 3, Masanori teaches that the movable body is a stationary-side attachment plate (Fig. 1-2, ¶ 0020).
With regards to claim 4, Masanori teaches that the undercut article forming mechanism is a single unit (Fig. 1-2) incorporated within the holder.
With regards to claim 5, Masanori in view of Klomhaus as applied to claim 1 above teaches a molding machine comprising a stationary die (fixed mold 11) and a movable die (movable mold 12) to form a product having an undercut portion (P1) using the mechanism in claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742